           Case 3:20-cv-05840-CRB Document 28-2 Filed 10/27/20 Page 1 of 3


1    CNA COVERAGE LITIGATION GROUP
     ROBERT C. CHRISTENSEN (SBN 151296)
2    Email: robert.christensen@cna.com
     555 12th Street, Suite 600
3    Oakland, CA 94607
4    Telephone: 510.645.2306
     Facsimile:     510.645.2323
5
     Attorneys for Defendant
6    NATIONAL FIRE INSURANCE COMPANY OF HARTFORD
7
8                                  UNITED STATES DISTRICT COURT
9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                                         )
     HURRICANE ELECTRIC, INC.,                               Case No. 3:20-cv-05840-CRB
11                                                       )
                                                         )   (Related to 3:20-CV-3813-CRB)
12                           Plaintiff,                  )
     vs.                                                 )
13                                                       )   NATIONAL FIRE INSURANCE COMPANY
     NATIONAL FIRE INSURANCE COMPANY                     )   OF HARTFORD’S OBJECTIONS TO
14   OF HARTFORD,                                            EVIDENCE IN SUPPORT OF OPPOSITION
                                                         )
15                                                       )   TO MOTION FOR PARTIAL SUMMARY
                        Defendants.                      )   JUDGMENT
16   ________________________________________
                                                             [Filed concurrently with Opposition; Declaration
17                                                           of Corey Rider and Request for Judicial Notice]
18                                                           Date:        November 13, 2020
19                                                           Time:        10:00 a.m.
                                                             Courtroom: 6, 17th Floor –
20                                                                    The Honorable Charles R. Breyer

21
22
23          Defendant National Fire Insurance Company of Hartford (“NFIC”) submits the following

24   objections in support of its opposition to Plaintiff Hurricane Electric, Inc.’s (“Hurricane”) motion

25   for partial summary judgment.

26   ///

27   ///

28   ///


     ___________________________________________________________________________________________
                                                    -1-
           Objections to Evidence in Support of Opposition to Motion for Partial Summary Judgment
            Case 3:20-cv-05840-CRB Document 28-2 Filed 10/27/20 Page 2 of 3



1            1.     Declaration of David Gauntlett

2           Paragraphs 3-4, discussing the copy of policy number 5091119138 issued for the period

3            January 24, 2015 to January 24, 2016 to Hurricane Electric, Inc. (the “Policy”) reviewed

4            by Hurricane’s counsel and attached to the complaint in this action (“Complaint”).

5            Objection:     Irrelevant and lacks foundation. The copy of Policy reviewed by counsel

6    is irrelevant to whether the Policy attached to the Complaint is a true and correct copy. Counsel’s

7    statements lack foundation. Fed.R.Evid. 402, 602.

8           Paragraph 6, quoting language from the Policy.

9            Objection:     Irrelevant. The Policy speaks for itself, and the copy of the Policy

10   referenced by counsel, Exhibit 6 to the Complaint, did not contain the Commercial General

11   Coverage Form. Fed.R.Evid. 402.

12          Paragraph 7, discussing NFIC’s affirmative defense set forth in its Answer to the

13           Complaint.

14           Objection:     This is argument, irrelevant and lacks foundation. Fed.R.Evid. 402, 602.

15          Paragraph 8, counsel’s interpretation of the “Exclusion – Personal and Advertising Injury

16           – Limited” endorsement included in the complete copy of the Policy attached as Exhibit B

17           to the Declaration of Corey Rider in support of NFIC’s Opposition to Hurricane’s motion

18           for partial summary judgment.

19           Objection:     This is argument, irrelevant and lacks foundation. Fed.R.Evid. 402, 602.

20          Paragraph 9, purporting to attest to the Policy delivered to Hurricane or Hurricane’s agent.

21           Objection:     This is argument and lacks foundation. Fed.R.Evid. 402, 602.

22          Paragraph 11, discussing the copy of Policy reviewed by Hurricane’s counsel and attached

23           to the Complaint.

24           Objection:     Irrelevant and lacks foundation. The copy of Policy reviewed by counsel

25   is irrelevant to whether the Policy attached to the Complaint is a true and correct copy. Counsel’s

26   statements lack foundation. Fed.R.Evid. 402, 602.

27          Paragraph 12, discussing the copy of Policy reviewed by Hurricane’s counsel and attached

28           to the Complaint.


                                                      -2-
             Objections to Evidence in Support of Opposition to Motion for Partial Summary Judgment
          Case 3:20-cv-05840-CRB Document 28-2 Filed 10/27/20 Page 3 of 3



1           Objection:     Irrelevant and lacks foundation. The copy of Policy reviewed by counsel

2    is irrelevant to whether the Policy attached to the Complaint is a true and correct copy. Counsel’s

3    statements lack foundation. Fed.R.Evid. 402, 602.

4
5
6                                         Respectfully submitted,
7    Dated: October 27, 2020              CNA COVERAGE LITIGATION GROUP
8
9
                                          By:     /s/    Robert Christensen
10                                              ROBERT CHRISTENSEN
                                                Attorneys for Defendant NATIONAL FIRE
11                                              INSURANCE COMPANY OF HARTFORD
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -3-
            Objections to Evidence in Support of Opposition to Motion for Partial Summary Judgment
